Case 6:20-cv-00729-ADA Document 37-4 Filed 03/01/21 Page 1 of 6




           EXHIBIT 4
      Case 6:20-cv-00729-ADA Document 37-4 Filed 03/01/21 Page 2 of 6




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


WSOU INVESTMENTS, LLC, d/b/a BRAZOS
LICENSING AND DEVELOPMENT,
                    Plaintiff,
                                           Civil Action No. 6:20-cv-00729-ADA
     v.

HEWLETT PACKARD ENTERPRISE
COMPANY,
                   Defendant.


              HEWLETT PACKARD ENTERPRISE COMPANY’S
                 DISCLOSURE OF EXTRINSIC EVIDENCE
          Case 6:20-cv-00729-ADA Document 37-4 Filed 03/01/21 Page 3 of 6




         Pursuant to the Court’s Order, Dkt. No. 23, Defendant Hewlett Packard Enterprise

Company (“Defendant” or “HPE”), by and through its counsel, hereby serves this disclosure of

extrinsic evidence that it may use in connection with the claim constructions of disputed claim

terms in the above-captioned case on Plaintiff WSOU Investments, LLC (“Plaintiff”).

         HPE may rely on written and/or live testimony from an expert witness, Dr. Paul Min. Dr.

Min may provide background and/or tutorial information about the relevant field of technology

and the background knowledge and understanding of a person of ordinary skill in the art. He

may also provide opinions regarding the indefiniteness of certain claim terms. Should Plaintiff

identify in its disclosures exchanged today or otherwise attempt to submit or rely upon expert

testimony/opinions related to claim construction at any time, HPE reserves the right to submit

expert testimony/opinions in rebuttal from Dr. Min. The substance of such rebuttal expert

testimony/opinions cannot be known (and thus cannot be disclosed) unless and until Plaintiff

discloses expert testimony/opinions, if any, such that HPE and Dr. Min know what to potentially

rebut.

         Subject to the foregoing, HPE discloses the following extrinsic evidence:

    •    ISO/IEC 10589:2002 - Information technology — Telecommunications and information
         exchange between systems — Intermediate System to Intermediate System intra-domain
         routing information exchange protocol for use in conjunction with the protocol for
         providing the connectionless-mode network service (ISO 8473), Second Edition,
         November 15, 2002.

         The above-listed item of extrinsic evidence is being produced to Plaintiff in tandem with

this disclosure.

         In addition to these materials, HPE reserves the right (1) to identify, produce, and rely

upon additional extrinsic evidence in response to any extrinsic evidence identified, produced,




                                                   2
        Case 6:20-cv-00729-ADA Document 37-4 Filed 03/01/21 Page 4 of 6




referenced, or relied upon by Plaintiff, and (2) to rely upon and use any extrinsic evidence

identified, produced, referenced, or relied upon by Plaintiff.1




1
 HPE notes that the prosecution histories of the asserted patent and the prior art cited therein are
considered intrinsic evidence and therefore are not listed herein. If Plaintiff disagrees and
believes that any such materials need to be listed herein, HPE requests that Plaintiff promptly
notify HPE of that, so the parties can meet and confer and bring the issue to the Court’s attention
now if unable to reach agreement.


                                                  3
      Case 6:20-cv-00729-ADA Document 37-4 Filed 03/01/21 Page 5 of 6




Date: February 19, 2021             Respectfully submitted,

                                 By: /s/ Michael R. Franzinger

                                     Michael D. Hatcher
                                     Texas State Bar No. 24027067
                                     Callie C. Butcher
                                     Texas State Bar No. 24092203
                                     SIDLEY AUSTIN LLP
                                     2021 McKinney Avenue, Suite 2000
                                     Dallas, TX 75201
                                     Telephone: (214) 981-3300
                                     Facsimile: (214) 981-3400
                                     mhatcher@sidley.com
                                     cbutcher@sidley.com

                                     Michael R. Franzinger
                                     DC Bar No. 500080
                                     SIDLEY AUSTIN LLP
                                     1501 K Street, N.W.
                                     Washington, D.C. 20005
                                     Telephone: (202) 736-8000
                                     Facsimile: (202) 736-8711
                                     mfranzinger@sidley.com

                                     Barry K. Shelton
                                     Texas State Bar No. 24055029
                                     SHELTON COBURN LLP
                                     311 RR 620, Suite 205
                                     Austin, TX 78734-4775
                                     Telephone: (512) 263-2165
                                     Facsimile: (512) 263-2166
                                     bshelton@sheltoncoburn.com

                                     COUNSEL FOR DEFENDANT
                                     HEWLETT PACKARD ENTERPRISE COMPANY




                                     4
       Case 6:20-cv-00729-ADA Document 37-4 Filed 03/01/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing HEWLETT PACKARD
ENTERPRISE COMPANY’S DISCLOSURE OF EXTRINSIC EVIDENCE was served on
the following parties this 19th day of February 2021, in the manner indicated below:


 Counsel for WSOU, LLC                         VIA ELECTRONIC MAIL

 Alessandra C. Messing                         amessing@brownrudnick.com;
 Timothy J. Rousseau                           trousseau@brownrudnick.com;
 Yarelyn Mena                                  ymena@brownrudnick.com
 BROWN RUDNICK LLP
 7 Times Square
 New York, New York 10036
 telephone: (212) 209-4800
 facsimile: (212) 209-4801

 Edward J. Naughton                            enaughton@brownrudnick.com;
 Rebecca MacDowell Lecaroz                     rlecaroz@brownrudnick.com
 BROWN RUDNICK LLP
 One Financial Center
 Boston, Massachusetts 02111
 telephone: (617) 856-8200
 facsimile: (617) 856-8201

 David M. Stein                                dstein@brownrudnick.com;
 Sarah G. Hartman                              shartman@brownrudnick.com
 BROWN RUDNICK LLP
 2211 Michelson Drive, 7th Floor
 Irvine, California 92612
 telephone: (949) 752-7100
 facsimile: (949) 252-1514

 Raymond W. Mort, III                          raymort@austinlaw.com
 THE MORT LAW FIRM, PLLC
 100 Congress Avenue, Suite 2000
 Austin, Texas 78701
 tel/fax: (512) 677-6825

                                                /s/ Michael R. Franzinger
                                                Michael R. Franzinger




                                           5
